IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                                       October 10, 2001 Session

                     STATE OF TENNESSEE v. DAVID M. BLACK

                         Appeal from the Circuit Court for Sumner County
                              No. 20329-C     Clara W. Byrd, Judge



                    No. M2000-02935-COA-R3-CD - Filed September 26, 2002



                               OPINION ON PETITION TO REHEAR


        The State has petitioned this court to rehear its decision in this case. The state also requested,
and was twice granted, additional time to supplement or correct the appellate record to include an
amended judgment reflecting the details of Mr. Black’s 1997 conviction and sentencing. The State
has now filed this amended judgment properly certified by the trial court which heard Mr. Black’s
petition for restoration of citizenship. The amended judgment was introduced at the hearing on the
restoration petition but was not included in the record in the appeal. Because the trial judge has
certified that the amended judgment was introduced and considered in the hearing, we grant the
State’s motion to supplement the record.

       The amended judgment makes it clear that Mr. Black was in fact sentenced to the
penitentiary.1 Based upon this correction to the record, we conclude that our original opinion should
be changed in one respect.

        In that opinion, we found that Mr. Black had not lost his right to hold public office because
Tenn. Code Ann. § 40-20-114 removes that right only from convicted felons who are “sentenced to
the penitentiary.” Because we now know that Mr. Black was, in fact, sentenced to the penitentiary,
our earlier finding is in error. We find that Mr. Black’s 1997 conviction of forgery and his sentence
to the penitentiary resulted in the forfeiture of his right to seek and hold public office by operation
of Tenn. Code Ann. § 40-20-114.

        We do not, however, conclude that this new information requires a different outcome on the
merits of the issue of restoration of his citizenship rights, including the right to seek and hold public


        1
         The Amended Judgment, dated October 7, 1997, reflects that Mr. Black was sentenced to the Tennessee
Departm ent of C orrection for two years, but was placed on probation im med iately, with 350 hours o f unpaid
com munity service as a condition of his proba tion. See Tenn. Cod e Ann. § 40-36-106 (f).
office. We adhere to our conclusion that the statutory presumption in favor of the restoration was
not overcome by a showing, by a preponderance of the evidence, of good cause to deny the petition
for restoration of citizenship rights.

        Because of the post opinion amendment to the record, however, the conclusion of our opinion
filed June 25, 2002, is modified as follows:

               Because the presumption in favor of restoration was not overcome by
               proof of good cause to deny it, we affirm the restoration of Mr.
               Black’s right to vote and reverse the denial of his right to seek and
               hold public office. His full rights of citizenship are restored.



                                                     _____________________________________
                                                     PATRICIA J. COTTRELL, JUDGE